Citation Nr: 1549973	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than March 16, 2011, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following service-connected right knee surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from September 1972 to September 1974.  He also appears to have had an unverified period of service in the United States Coast Guard from September 1994 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran's appeal had originally included the issue of entitlement to an evaluation in excess of 30 percent for his service-connected right knee disability.  However, he did not submit a substantive appeal following the issuance of a July 2014 statement of the case. See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  Accordingly, the issue of entitlement to an increased evaluation for the Veteran's service-connected right knee disability no longer remains in appellate status, and no further consideration is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.   A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed. 



FINDING OF FACT

The date of hospital admission for the Veteran's right knee surgery was March 16, 2011.  His right knee was not immobilized by cast prior to March 16, 2011. 



CONCLUSION OF LAW

The criteria for an effective date earlier than March 16, 2011, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following service-connected right knee surgery are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.401(h)(2), 4.30.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the duty to notify for the temporary total rating issue pursuant to 38 C.F.R. § 4.30 was satisfied by a letter sent to the Veteran in January 2012.  This letter also discussed the assignment of an effective date.  

Moreover, the Veteran is challenging effective date assigned following the grant of a temporary total evaluation.  The courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Thus, VA's duty to notify has been satisfied.

With respect to the duty to assist, the RO has secured the Veteran's VA treatment records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the effective date claim being decided herein.  

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran was admitted to the private hospital for his right knee surgery.  The day of admission for his right knee surgery is not in dispute.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the earlier effective date issue on appeal.  




Law and Analysis

The Veteran has been service-connected for a right knee disability since August 4, 1976.  

A December 2, 2010, VA nursing note documented that the Veteran sustained a new injury to the right knee on December 1, 2010, when he was walking down a set of stairs and his right knee gave out.  The Veteran's right knee exhibited swelling, grinding, popping, crepitus, and weakness.  The Veteran was wearing a knee brace and was provided crutches.  It was also noted that he was out of work.  

A December 9, 2010, VA physician note indicated that, due to abnormal magnetic resonance imaging (MRI) results for the right knee, a referral for orthopedic surgery was recommended.

A January 7, 2011, VA orthopedic consultation note indicated that the Veteran's right knee gave out easily.  It was noted that the Veteran wore a knee brace and used crutches at times.   

A January 13, 2011, VA doctor's medical note stated the Veteran was unemployable due to his right knee.  

A February 11, 2011, private assessment recorded right knee pain.  It was noted that the Veteran took Motrin for the pain and used a brace, but he not use any assistive devices to ambulate.  It was further noted that he was unemployed at that time.  Upon x-ray, osteoarthritis was shown.  A right knee total knee arthroplastic surgery was recommended.  

Private surgical records indicated that the Veteran underwent right total knee replacement surgery on March 16, 2011.  It was noted that he tolerated the procedure well.  He was discharged on March 17, 2011, with a good prognosis.  He was using a walker at discharge and was prescribed various pain medications.  

In August 2011, the Veteran filed a claim for a temporary total rating (100 percent) pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following service-connected right knee surgery in March 2011.  

In a June 2012 rating decision, the RO granted a 100 percent evaluation effective from June 15, 2012, to April 30, 2012.  The Veteran was assigned a 30 percent evaluation from May 1, 2012.

In a November 2012 rating decision, the RO found that there was clear and unmistakable error in the June 2012 rating decision and found that the 100 percent evaluation should have been assigned as of March 16, 2011.

Following the temporary one month period of convalescence under 38 C.F.R. § 4.30, a 100 percent rating continued for over a year until May 1, 2012.  This 100 percent rating continued, subsequent to the initial one month temporary total rating, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that diagnostic code, a 100 rating is warranted for one year following the implantation of a knee prosthesis.  

In November 2013, the Veteran filed a notice of disagreement with the effective date assigned (March 16, 2011) for the award of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence.  

The Veteran has contended that the effective date of March 16, 2011, for his temporary total rating pursuant to 38 C.F.R. § 4.30 is incorrect.  He has stated that the effective date should be several months earlier on December 9, 2010, when a VA physician determined that total replacement surgery for the right knee was needed.  The Veteran has asserted that he was unable to work after his initial right knee injury in early December 2010.  In this regard, he has indicated that he was limping and required the use of crutches beginning in early December 2010.  He has claimed that he was incapacitated beginning in early December 2010.  See August 2011 claim; September 2011 Veteran's statement; October 2013 NOD; April 2014 VA Form 9; May 2015 representative brief. 

A temporary total rating (100 percent) will be assigned when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), and (3) (2015).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  See generally 38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See generally 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability is evaluated under the schedular criteria for the disability.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

As to the effective date for a temporary total rating for convalescence, the temporary total rating begins on the date of hospital admission or outpatient treatment and continues for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital and are awarded after discharge from the hospital.  38 C.F.R. § 3.401(h)(2) (2015).  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  

Upon review of the evidence of record, an effective date earlier than March 16, 2011, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following service-connected right knee surgery is not warranted.  The Veteran was awarded a temporary total rating (100 percent) under 38 C.F.R. § 4.30 because his service-connected right knee disability resulted in hospital admission for surgery on March 16, 2011, necessitating at least one month of convalescence.  See 38 C.F.R. § 4.30(a)(1).  

VA regulations specifically state that the effective date for a temporary total rating begins on the date of "hospital admission or outpatient treatment" and continues for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. §§ 3.401(h)(2); 4.30.  In the instant case, the date of hospital admission for his right knee surgery was March 16, 2011.  Thus, this is the proper effective date for his temporary total rating pursuant to 38 C.F.R. § 4.30.  Although the Veteran received earlier VA outpatient treatment for his right knee in December 2010, this could only result in an earlier effective date for a temporary total rating for earlier "outpatient treatment" if his service-connected right knee revealed "immobilization by cast, without surgery, of one major joint or more."  See 38 C.F.R. § 4.30(a)(3)).  Here, the above medical and lay evidence of record does not establish that his right knee was immobilized by cast beginning in December 2010 or that he received a temporary total rating on this basis.  Rather, he wore a knee brace and used crutches, but he was not in a cast in December 2010.  In fact, there is no indication in the record that his right knee has required a cast.  Thus, an earlier effective date cannot be awarded on this basis.    

There is no provision in the law for awarding an earlier effective date for a temporary total rating based on the Veteran not working and using crutches due his right knee from December 2010.  Rather, that would be contemplated in a claim for an increased evaluation or a claim for a total evaluation based on individual unemployability due to service-connected dsiabilities (TDIU).  However, such claims are not currently on appeal to the Board.

VA is bound by the applicable law and regulations as written and does not have the power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  That is, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than March 16, 2011, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following right knee surgery, the claim must be denied.  38 U.S.C.A. § 5107(b).  






ORDER

An effective date earlier than March 16, 2011, for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a need for convalescence following service-connected right knee surgery is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


